February 20, 1936. The opinion of the Court was delivered by
Damages, both actual and punitive, are sought in this action for the alleged fraudulent cancellation of a policy of insurance. The trial of the case resulted in a verdict for the plaintiff, and the defendant appeals. *Page 438 
The only question raised by the exceptions is whether there was error in refusing the company's motion for a directed verdict, made upon the ground that it conclusively appeared "that the policy was finally lapsed through no one's fault, other than that of the plaintiff herself." A review of the testimony would serve no useful purpose. The record, as we read it, discloses that the evidence required the submission of the case to jury on the material issues involved. Of course, it is elementary that, on a motion of this kind, the testimony, and all inferences to be drawn therefrom, must be construed most favorably to the plaintiff; and that evidence tending to support the allegations of the complaint will be taken as true. Furthermore, as we have repeatedly held, it is not for the Court to weigh the testimony or to determine the credibility of witnesses, these being matters entirely for the jury.
As a majority of the Justices are in accord with the conclusion here reached, all exceptions are overruled and the judgment of the Richland County Court is affirmed.
MESSRS. JUSTICES CARTER and FISHBURNE concur.
MESSRS. JUSTICES BONHAM and BAKER dissent.